Citation Nr: 1025461	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to April 1956.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2008, a statement of the 
case was issued in May 2009, and a substantive appeal was 
received in May 2009.

The Board notes that the Veteran originally requested a Board 
hearing in this case, but he withdrew this request in a signed 
written statement dated in June 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is necessary to 
permit informed appellate review of the issue of entitlement to 
service connection for hearing loss and tinnitus in this case.

In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that the evidence of record 
contains competent post-service evidence of a current chronic 
hearing loss disability; the Veteran is also competent to report 
current symptoms of hearing loss and tinnitus.  The Veteran 
contends, as explained in multiple written statements including 
his May 2009 substantive appeal Form 9 and in a February 2008 
statement, that his hearing loss and tinnitus are the result of a 
head injury suffered when he was beaten during a fight during 
service.  Although the specific fight the Veteran has identified 
is not documented in the Veteran's service records, a similar 
fight involving an apparent head injury is documented in the 
service medical records.  A November 1954 record shows that the 
Veteran had a 1.5 cm laceration of his scalp following being in a 
fight with Koreans while intoxicated.  The Board finds that this 
reasonably corresponds to the Veteran's contention that he 
suffered fight injuries to his head during service which may have 
caused his current hearing loss and tinnitus.

The Board finds that the criteria of McLendon have been met.  It 
appears that there has been no VA examination conducted to 
specifically address the etiology of the Veteran's claimed 
current chronic hearing loss and tinnitus.  There is otherwise 
insufficient competent medical evidence on file to permit 
informed appellate review of the critical medical questions in 
this case at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
audiological examination to determine the 
nature, extent, and etiology of any currently 
manifested hearing loss and tinnitus.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  After examining the Veteran and 
reviewing the claims file, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that any current 
hearing loss or tinnitus is etiologically 
related to any event during service.  The 
examiner is asked to specifically address 
both hearing loss as well as tinnitus.  The 
examiner is also asked to discuss the 
significance, if any, of head injury from the 
Veteran's documented in-service fight in 
November 1954.

2.  Thereafter, the hearing loss and tinnitus 
issues should be adjudicated under a merits 
analysis.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


